Title: Conference between the Chevalier de la Luzerne and General George Washington, [16 September 1779]
From: Hamilton, Alexander
To: 


[West Point, September 16, 1779]
Substance of a Conference between The Chevalier De la Luzerne Minister Plenipotentiary of France and General Washington at Head Quarters West Point Septr. 16th. 1779.
The Minister opened the conference by observing, that The Council of Massachusettes had represented to him the disadvantages, which their commerce was likely to suffer from the late misfortune in Penobscot, and the advantages which would result, if His Excellency Count D’Estaing could detach a few ships of the line and frigates to be stationed upon their coast, for protecting their commerce and countenancing the operations of their cruisers against that of the enemy. But before he should propose such a measure to Count D’Estaing, he wished to know from The General what purposes the detachment could answer to his military operations, and whether it would enable him to prosecute any offensive enterprise against the enemy—That if he could accompany the request of the Council with assurance of this kind, a motive of such importance would have the greatest influence in determining the concurrence of Count D’Estaing, and might the better justify him in deranging or contracting his plans in the West Indies, by making a detachment of his force.
The General answered—That if Count D’Estaing could spare a detachment superior to the enemy’s naval force upon this Continent retaining such a force in the West Indies as would put it out of the enemy’s power to detach an equal force to this Continent without leaving themselves inferior in the Islands, the measure would have a high probability of many important and perhaps decisive advantages: But these would depend upon several contingen[c]ies—the time in which the detachment can arrive, and the position and force of the enemy when it arrives. That the season proper for military operations was now pretty far advanced and to make a Winter-campaign would require a disposition of our magazines peculiar to it, which could not be made without a large increase of expence; a circumstance not to be desired in the present posture of our affairs, unless the arrival of a naval succour was an event of some certainty. That with respect to the position and force of the enemy, they had now about fourteen thousand men at New York and its dependencies and between three and four thousand at Rhode Island—that to reduce the former, if it should be concentered on the Island would require extensive preparations before-hand, both as to magazines and aids of men, which could not with propriety be undertaken on a precarious expectation of assistance. But that if the garrison of Rhode Island should continue there, we should have every reason to expect its reduction in a combined operation—it might however be withdrawn—he added—That the enemy appear to be making large detachments from New York which the present situation of their affairs seems to exact—That there is a high probability of their being left so weak as to give us an opportunity during the Winter of acting effectually against New York, in case of the arrival of a fleet to cooperate with us; even with the force we now have and could suddenly assemble on an emergency—That at all events The French Squadron would be able to strike an important stroke, in the capture and distruction of the enemy’s vessels of war, with a large number of transports and perhaps seamen.
He concluded with observing, That though in the great uncertainty of the arrival of a Squadron, he could not undertake to make expensive preparations for co-operating, nor pledge himself for doing it effectually; yet there was the greatest prospect of utility from the arrival of such a Squadron, and he would engage to do every thing in his power for improving its aid, if it should appear upon our coast: That if the present or future circumstances should permit His Excellency Count D’Estaing to concert a combined operation with the troops of these states against the enemy’s fleets and armies within these States he would be ready to promote the measure to the utmost of our resources and should have the highest hopes of its success—it would however be necessary to prevent delay and give efficacy to the project, that he should have some previous notice.
The Minister replied—That The Generals delicacy upon the occasion was very proper; but as he seemed unwilling to give assurances of effectual cooperation, in conveying the application to the Admiral he would only make use of the name of The Council which would no doubt have all the weight due to the application of so respectable a body.
The General assented, observing that occasional mention might be made of the military advantages to be expected from the measure.
The Minister in the next place informed The General that there had been some negotiations between Congress and Monsieur Gerard, on the subject of the Floridas, and the limits of the Spanish dominions in that quarter, concerning which certain resolutions had been taken by Congress which he supposed were known to The General. He added that the Spaniards had in contemplation an expedition against  the Floridas which was either already begun or very soon would be begun, and he wished to know the Generals opinion of a cooperation on our part—That it was probable this expedition would immediately divert the enemy’s force from South Carolina and Georgia, and the question then would be whether General Lincolns army would be necessary elsewhere or might be employed in a cooperation with the Spanish forces. That the motive with the French court for wishing such a cooperation was, that it would be a meritorious act on the side of the United States towards Spain, who though she had all along been well disposed to the revolution had entered reluctantly into the war and had not yet acknowleged our independence—that a step of this kind would serve to confirm her good dispositions and to induce her not only to enter into a Treaty with us, but perhaps to assist with a loan of money—That the forces of Spain in the Islands were so considerable as would in all appearance make our aid unnecessary; on which account the utility of it, only contingent and possible, was but a secondary consideration with the Court of France; the desire to engage Spain more firmly in our interests by a mark of our good will to her was the leading and principal one.
The General assured the Minister, that he had the deepest sense of the friendship of France but replied to the matter in question—that he was altogether a stranger to the measures adopted by Congress relative to the Floridas and could give no opinion of the propriety of the cooperation proposed in a civil or political light; but considering it merely as a military question, he saw no objection to the measure on the supposition that the enemy’s force in Georgia and South Carolina be withdrawn, without which it would of course be impossible.
The Minister then asked, in case the operation by the Spaniards against the Floridas should not induce the English to abandon the Southern States, whether it would be agreeable that the forces, either French or Spanish employed there should cooperate with our troops against those of the enemy in Georgia and South Carolina.
The General replied that he imagined such a cooperation would be desireable.
The Minister inquired in the next place, whether in case The Court of France should find it convenient to send directly from France a Squadron and a few Regiments attached to it, to act in conjunction with us in this quarter, it would be agreeable to The United States.
The General thought it would be very advancive of the common cause.
The Minister informed, That Doctor Franklin had purchased a fifty gun ship which The King of France intended to equip, for the benefit of The United States to be sent with two or three frigates to Newfoundland to act against the enemys vessels employed in the Fisherys, and afterwards to proceed to Boston to cruise from that port.
He concluded the conference with stating, that in Boston several Gentlemen of influence, some of them members of Congress, had conversed with him on the subject of an expedition against Canada and Nova Scotia—That his Christian Majesty had a sincere and disinterested desire to see those two provinces annexed to the American confederacy and would be disposed to promote a plan for this purpose; but that he would undertake nothing of this kind unless the plan was previously approved and digested by The General. He added that a letter from The General to Congress some time since on the subject of an expedition to Canada had appeared in France and had been submitted to the best military judges, who approved the reasoning and thought the objections to the plan which had been proposed very plausible and powerful—That whenever The General should think the circumstances of this country favourable to such an undertaking, he should be very glad to recommend the plan he should propose, and he was assured that the French Court would give it all the aid in their power.
The General again expressed his sense of the good dispositions of his Christian Majesty; but observed, that while the enemy remain in force in these states, the difficulties stated in his letter alluded to by the Minister would still subsist; but that whenever that force should be removed, he doubted not it would be a leading object with the government to wrest the two forementioned provinces from the power of Britain—that in this case he should esteem himself honored in being consulted on the plan; and was of opinion, that though we should have land force enough for the undertaking without in this aspect intruding upon the generosity of our allies, a naval co-operation would certainly be very useful and necessary.
The rest of the Conference consisted in mutual assurances of the friend ship of the two countries &c. interspersed on the General’s side with occasional remarks on the importance of removing the war from these states—it would enable us to afford ample supplies to the operations in the West Indies and to act with efficacy in annoying the commerce of the enemy & dispossessing them of their dominions on this Continent.
The foregoing is to the best of my recollection the substance of a conference at which I was present at the time mentioned and interpreted between the Minister and The General.
Alex Hamilton
Head Quarters Sepr. 18th. 1779

